DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Kunikata, et al. application filed with the Office on 2 July 2021.

Claims 1-10 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 9 September 2021 and 10 May 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	

Specification
The disclosure is objected to because of the following informalities:
the recited passage, " ... the distance h2 being dependent on a distance m in a direction parallel to the one flat surface from a center of the closest electrode surface and satisfying h2 = ✓ {(1.05de1 + 6.89)m} -0.48de1 - 2.38±5 [μm]". However, it is unclear as to exactly which term(s) the square root is to be taken. Therefore, an objection to the specification is made. The Examiner suggest to remedy this issue, the equation be re-written and bracketing the exact terms to have the square root taken of, in the form: [ terms ]½ (the half symbol can be obtained holding down the "alt" key, typing "0189" and releasing the "alt" key; the character may then be superscripted). Also, if using Microsoft Word®, the equation editor can be used to write the equation with the top line attached to the square root symbol over the terms for which the square root is to be taken. Such changes will be considered a clarification and NOT be treated as new matter.  
Appropriate correction is required.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01 IV A).  Applicant has provided at least one explicit definition within the instant specification, which will control the interpretation for this term with the claims Applicant states in [0001] of the instant specification: "The biological sample is (1) a constituent element of a biological body, (2) a collection of constituent elements of a biological body, (3) a biologically-relevant substance [the biologically-relevant substance is a chemical substance present inside a body of an organism, and examples of the biologically-relevant substance include a biopolymer, a constituent element of a biopolymer, or a chemical substance necessary for survival of an organism], or (4) a tangible object including one or more of (1) to (3)."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Herve (US 2003/0078483 A1; hereinafter, “Herve”) in view of a published paper by K. Y. Inoue, et al. (“LSI-based amperometric sensor for bio-imaging and multi-point biosensing”, Lab on a Chip, 12(18): p. 3481-3490, 2012; hereinafter, “Inoue”).

Regarding claim 1, Herve discloses an array of electrodes (Figure 2) of very small dimensions likely to detect the electric activity of a cell or of a cluster of cells with an excitable membrane ([0001]; which reads upon the claimed, “[a]n electrochemical measurement device comprising a plurality of working electrodes, each of the plurality of working electrodes including an electrode surface supplying or receiving electrons to or from a chemical substance generated or consumed in a biological sample in a solution to cause an oxidation-reduction reaction”).  Herve teaches conductive plates (13) on an insulating support plate (11), which are utilized as electrode surfaces (which reads on “all of the electrode surfaces . . . are arrayed on one flat surface”).  Herve teaches an inner series of small walls (26-29), so sized  in a direction perpendicular to the electrode surfaces, such that when islet of Langerhans cell sits atop said small walls (Figure 2), the cell can be distanced 0.2 to 0.7 times the diameter of the islet of Langerhans from the electrode surface, i.e., 20 to 70 μm ([0028]; reading upon the limitation, “a spacer is provided in a solution well containing the solution and the biological sample, the spacer having a profile surface at a distance h1 in a direction perpendicular to the one flat surface . . . the spacer inhibiting the biological sample from entering a region on a side with the one flat surface of the profile surface and allowing a dissolved substance in the solution to diffuse”).  Additionally, Herve teaches an outer series of walls (21-24), spaced to be greater than or equal to the average value of considered cells – 100 μm for islet of Langerhans cells  ([0027]), and having a height greater than the series of small walls (Figure 2; which reads upon, “a first wall plate is provided between two . . . electrode . . . adjacent to each other, the first wall plate extending in the first direction alongside two or more electrode surfaces . . . having a height not less than a height of the spacer from the one flat surface, and being impervious to the dissolved substance in the solution”).
Herve is silent as to the diameter of the electrode surfaces.
However, Inoue discloses an LSI-based amperometric sensor with an array of sensing points (electrodes) (Abstract; 4th ¶, 1. Introduction, p. 3482).  Inoue teaches working electrodes (b, Figure 2A) with an effective diameter of 40 μm.  Said diameter (del) would result in the height of the small walls (20 -70 μm = h1) satisfying the equation h1 =  [(1.05 del + 6.89)m]½ - 0.48 del - 2.38 ± 5 [μm] = 13 – 23 μm.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that the 40 μm electrode diameter used by Inoue would have been usable as the size electrodes in the device taught by Herve as this would allow formation of a 400 sensors array in a 10.4 mm x 10.4 mm area, with adequate spacing (250 μm) between each electrode.
Herve teaches a row of electrodes (Figures 2 and 3); wherein the walls (21-24) are on all four sides.  While Herve does not teach further rows in an orthogonal direction from the row of electrodes, further rows would be a duplication of the invention disclosed.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Regarding claim 2, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, and on all four sides (i.e., corresponding to “pillars”).  Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 3, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, but the wall are discontinuous (i.e., corresponding to a “porous structure”). Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 4, Herve teaches a total of four wall plates at a first, taller height (21-24) and four shorter wall plates (26-29).

Regarding claim 5, the shared claim limitations with instant claim 1 are rejected in the same manner as outlined above, wherein the taught walls (26-29) correspond to the claimed plurality of wall plates.  Herve does not teach an array in x – y orthogonal coordinates; however, further rows would be a duplication of the invention disclosed.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).  Additionally, Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 6, the shared claim limitations with instant claim 1 are rejected in the same manner as outlined above. Additionally, Inoue teaches and LSI-based platform, which one of ordinary skill would be motivated to emulate as it allows for the integration of a large number of sensor in a small area.

Regarding claim 7, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, and on all four sides (i.e., corresponding to “pillars”).  Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 8, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, but the wall are discontinuous (i.e., corresponding to a “porous structure”). Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 9, Herve teaches a total of four wall plates at a first, taller height (21-24) and four shorter wall plates (26-29).

Regarding claim 10, the shared claim limitations with instant claim 1 are rejected in the same manner as outlined above, wherein the taught walls (26-29) correspond to the claimed plurality of wall plates.  Herve does not teach an array in x – y orthogonal coordinates; however, further rows would be a duplication of the invention disclosed.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).  Additionally, Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
26 September 2022